Per Curiam.
The evidence amply supported the verdict. The several assignments of error upon the excerpts from the charge of the court, and upon the failure to charge certain principles of law, when the charge of the court is read in its entirety, are without merit. In view of the issue raised by the pleadings, and the contract sued upon, for no reason pointed out in the record did the court err in its rulings upon objections raised to the admissibility of evidence. , The defendant has had a legal trial of his case, the judge trying the case has approved the verdict, and for no reason pointed out in the record was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke and Bloodworth, JJ., coneur.